Citation Nr: 0211075	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-04 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a timely appeal was filed on issues of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 to January 
1975.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

Initially, the Board notes that because the RO rejected the 
veteran's March 2000 substantive appeal as untimely filed, it 
instead considered the March 2000 filing to be a request to 
reopen his § 1151 claims.  The RO has also accepted the 
veteran's statement of April 12, 2002, as a notice of 
disagreement to the RO's subsequent adjudication of the 
claim.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  In April 1998, the RO informed the veteran that his 
claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for genitourinary disabilities including bladder, 
right kidney, and upper and lower abdominal pain conditions, 
as well as for low back, hand and heart disabilities, were 
denied; the RO notice was sent to the veteran's address of 
record on May 4, 1998, and included the April 17, 1998, 
rating decision.

3.  An August 1998 Board decision determined that the RO 
received the veteran's notice of disagreement in June 1998; 
the RO subsequently issued a statement of the case on July 
27, 1999, that was sent to the veteran's address of record.

4.  There is no clear evidence that the July 27, 1999, 
statement of the case was not received or that administrative 
error caused a delay in receipt that precluded the timely 
filing of a substantive appeal.

5. The RO received a VA Form 9, the veteran's substantive 
appeal, on March 31, 2000; accordingly, the veteran did not 
file a substantive appeal within 60 days from the date of the 
statement of the case, or within one year of the date of 
notification of the decision entered in the pertinent rating 
action.


CONCLUSION OF LAW

The criteria for a timely substantive appeal have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7105, 7108 (West 1991 
& Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of a notice of disagreement (NOD) and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of a RO decision is initiated by the NOD and 
is completed by a substantive appeal after the issuance of a 
statement of the case (SOC).  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.200.

After a veteran receives the SOC, he must file a formal 
appeal within 60 days from the date that the SOC is mailed, 
or within the remainder of the one-year period from the date 
the notification of the RO decision was mailed, whichever 
period ends later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (2002).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.  

The RO denied the veteran's claims for entitlement to 
compensation under § 1151 in an April 17, 1998, decision.  An 
August 1998 Board decision determined that June 1998 
correspondence from the veteran should have been construed as 
the NOD, and ordered the RO to furnish the SOC.  A November 
1998 report of contact noted that the RO verified the 
veteran's current mailing address.  A July 27, 1999, SOC was 
then directed to the veteran at this same address.  The SOC 
was resent to that address on February 16, 2000.  The 
veteran's substantive appeal, submitted on a VA Form 9, was 
received at the RO on March 31, 2000.  The evidence does not 
reflect that the veteran requested an extension of time to 
file this appeal.

On April 7, 2000, the RO informed the veteran that it was 
unable to accept his Form 9 appeal because it was untimely 
filed.  The veteran filed his NOD to this on April 27, 2000, 
and the SOC was issued on April 29, 2000.  The veteran then 
filed his VA Form 9 appeal on May 22, 2000.  He had an 
informal conference with a decision review officer on October 
24, 2000, and a hearing before a Member of the Board on June 
25, 2002.  This issue is therefore properly before the Board 
at this time.

In order to present a timely substantive appeal, the veteran 
had to file his VA Form 9 within 60 days of the SOC dated 
July 27, 1999, or by September 27, 1999.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  The evidence shows that 
the veteran's substantive appeal, however, was not received 
until March 31, 2000, and he never requested an extension of 
time to file it.  (The law also permits a filing within one 
year of the date the RO decision was mailed, if this is a 
longer time period.  Id.  The file includes a rating decision 
dated April 17, 1998, but the notification of that action is 
dated May 4, 1998.  Because May 4, 1998, is the date of 
initial notification, one year from then would be May 4, 
1999,  and, therefore, not helpful to the claim.)

The veteran argues that he never received the July 27, 1999, 
SOC, and that he therefore had to contact the RO later to 
request one.  His representative supports this assertion, as 
noted by her comments at the June 25, 2002, hearing.  There 
is no report of contact in the file regarding this issue, but 
the July 27, 1999, SOC includes a handwritten comment on its 
cover sheet indicating that it was resent on February 16, 
2000.  The veteran's representative, however, stated that she 
did receive her copy of the July 27, 1999, SOC, and stated 
that she was unsure as to whether she sent a copy to the 
veteran.  The veteran indicated that the address on the July 
27, 1999, SOC was the correct one for him at that time, and 
he confirmed that he received the February 16, 2000, copy of 
the SOC at the same address.  

At issue in this case is the presumption of regularity 
afforded government actions.  Under the law, it is presumed 
that the RO properly mailed the SOC to the veteran in July 
1999.  The presumption of regularity, however, may be 
rebutted by clear and convincing evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Once the 
presumption of regularity is rebutted, the burden shifts to 
the Secretary to establish that the veteran actually received 
notice.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 
(1992).  

In this case, the RO notified the veteran of its rating 
decision on his claims, and he received this and responded 
with his June 1998 NOD.  He argues, however, that he never 
received the original July 27, 1999, SOC in the mail.  It is 
well established that evidence of nonreceipt by the veteran, 
standing alone, is not the type of clear evidence to the 
contrary that would be sufficient to rebut the presumption of 
regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  
The veteran argues that he later contacted the RO to receive 
a copy of the SOC, and his representative related that there 
is a large gap in her records indicating that her office took 
no action on the claims from around June 1999 until around 
March 2000, and therefore it is logical that the original SOC 
was never received by the veteran.  The fact that there are 
many other concurrent documents in the file apparently mailed 
to the same address and presumably received by the veteran, 
as well as the fact that the representative timely received 
her copy of the original SOC, however, factors against any 
argument that the veteran's copy was not mailed out in a 
timely fashion.  In light of all of this information and 
after a review of the entirety of the claims file, the Board 
finds that the veteran has not rebutted the presumption of 
regularity, and as such, his appeal as to the timeliness of 
his March 2000 Form 9 filing must fail.  It is not clear why 
a second copy of the SOC was apparently mailed to the veteran  
on or about February 16, 2000.  By that time, the substantive 
appeal was untimely.  The Board finds no basis to conclude 
that the second mailing constituted an admission that the 
first SOC was not received.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against the claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

As the veteran did not timely file a substantive appeal to 
the RO's April 1998 rating decision denying entitlement to 
compensation under 38 U.S.C.A. § 1151 for genitourinary 
disabilities including bladder, right kidney, and upper and 
lower abdominal pain conditions, as well as for low back, 
hand and heart disabilities, that appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

